DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on May 11, 2020, January 14 and March 18, 2022 were filed on and after the mailing date of the Application on May 11, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawings were received on August 17, 2022.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Response to Arguments
Applicant’s arguments, see Remarks page 5, filed August 17, 2022, with respect to Objection to the drawings have been fully considered and are persuasive in view of Replacement drawings.  The Objection of the Drawings has been withdrawn. 

Applicant’s arguments, see Remarks page 5, filed August 17, 2022, with respect to claims 1-4, 6 and 8 objection have been fully considered and are persuasive in view of the amendments and claims cancelation.  The objection of claims 1-4 has been withdrawn. 

Applicant’s arguments, see Remarks pages 5-6, filed August 17, 2022, with respect to claim 9 rejection under 35 U.S.C. 101 as reciting non-statutory subject matter have been fully considered and are persuasive in view of the amendment.  The rejection under 35 U.S.C. 101 of claim 9 has been withdrawn. 

Applicant's arguments filed August 17, 2022 with respect to claims 1-9 rejection under 35 U.S.C. § 103 as being unpatentable over He (Chinese Patent Document Publication CN-101561501-A), hereinafter “He” in view of Chen (Chinese Patent Document Publication CN-102903125-A), hereinafter “Chen” and further in view of Yamada (Japanese Patent Document Publication JP-2000011300-A), hereinafter “Yamada” have been fully considered but they are not persuasive. Applicant submits that “Action considers that paragraph [0085] of He teaches the extraction of position data as claim 1. However, claim 1 defines "lateral position data", and the radial distance RO measured in paragraph [0085] of He refers to the distance of the radar relative to the target, which is a completely different concept from this application”. Examiner respectfully disagrees. In response to applicant's argument that He is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, one skilled in the art would appreciate that even though He not specifically teach extracting  "lateral position data" the reference provides the procedure of data extraction at least as defined by the claim language and that without departing from Chen teachings can be used for extraction of the lateral position of the target as follows from He paragraph [0004]: “Moving target detection and tracking is to detect, extract, identify and track moving targets, and obtain motion parameters of moving targets, such as position, speed, acceleration, etc., so as to conduct further processing and analysis, and realize behavioral understanding of moving targets”, under the BRI provision the claim 1 elements  regarding position data extraction matches claim language, moreover one skilled in the art would appreciate that the material structure of He (Transmitter, Antenna, Receiver, data acquisition unit, DSP, FFT, etc.) is capable to support the incorporation of other limitations of instant Application claim1 without departing of He’s teachings. 
In response to applicant's argument that Chen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claimed invention as best understood by the Examiner  is using radar imaging by tracking the motion in the distribution of the reflection points of the target by extracting the data from the radar signals. The Chen reference according to paragraph [0002]: “belongs to the technical field of video image processing, and relates to a moving target detection system, in particular to a moving target detection system in a fixed scene; at the same time, the present invention also relates to a moving target detection method in a fixed scene” in that belonging to a close field of endower with He and current Application, even though the tracked object may represent completely different objects in all three cases.  
Chen is using tracking the motion of the target objects by extraction of specific points information (“reflection points” in the Applicant’s terminology) “according to the motion in the standard parameters”. In that “the feature of determining the position change and comparing it to a preset threshold” as of claim 1 of the instant Application suits well to be combined with Ho teaching of “acquiring radar monitoring data of all radar monitoring targets; and extracting position data of each radar monitoring target from the radar monitoring data” to match the claim 1 limitations. Applicant further argues that “Chen states that its activities for "students or audiences" do not need to focus on the horizontal motion component, but only on the vertical motion component. As such, it is shown that Chen is concerned with vertical distribution, which is the opposite teaching of the "lateral" concerned in this application”. Examiner respectfully disagrees. Even though the vertical distribution is of particular focus of Chen one of ordinary skills would not consider it as teaching away from tracking the lateral motions as by its nature the vertical and horizontal lateral motion are not different as opposed to radial motions that gives sufficient grounds to further modify teachings of Ho and Chen to use the Yamada’s “target lateral position” to heal the Ho and Chen deficiency and match all the claim 1 limitations of the instant Application.
The Applicant’s further submission “Although Yamada uses the target lateral position, as stated in its paragraph [0040], the purpose of obtaining the target lateral position is to control the steering of the own vehicle, not as determining a lateral position change of each radar monitoring target according to the extracted lateral position data, and then judging whether it is a movable target or a stationary target according to the lateral position change, as in this application” is merely the statement of intended use and does not constitute that the teaching cannot be combined with teachings of Ho and Chen as shown above. 
The rejection of the claims  1-4 and 9 as amended under 35 U.S.C. § 103 is respectfully maintained.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over He  in view of Chen and further in view of Yamada.
In regards of claim 1, He teaches a method for tracking a movable target (He, Abstract: “the DSP-based radar target tracking identifier disclosed in the present invention can realize fast and real-time detection and tracking of moving targets”), comprising: 
acquiring radar monitoring data of all radar monitoring targets (He paragraph [0004]: “Moving target detection and tracking is to detect, extract, identify and track moving targets, and obtain motion parameters of moving targets, such as position, speed, acceleration, etc., so as to conduct further processing and analysis, and realize behavioral understanding of moving targets”); 
extracting position data of each radar monitoring target from the radar monitoring data (He paragraph [0085]: “The power spectrum of the corresponding signal can be obtained by FFT operation, and the radial distance R0 (“Position data”- Examiner’s note) of the target from the radar can be measured by calculating the position of the power spectrum”).
He does not teach determining a lateral position change of each radar monitoring target according to the extracted lateral position data; and 
determining one or more radar monitoring targets of all the radar monitoring targets, the lateral position change of which is greater than a preset threshold, as tracked movable targets.
Chen teaches determining a position change of each monitoring target according to the extracted position data (Chen paragraph [0033]: “the method further includes a tracking and positioning step: after the tracking and positioning unit determines that there is movement of the moving object by the object detection unit”); and 
determining one or more monitoring targets of all the monitoring targets, the position change of which is greater than a preset threshold, as tracked movable targets (paragraph [0036]: “If the difference between the position coordinates of the compared images in the vertical direction of the two frames is greater than the set threshold, it is judged that the moving target moves, and the tracking and positioning unit is notified”- (tracked movable target- Examiner’s note)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for tracking a movable target taught by He the determining a position change of each monitoring target according to the extracted position data; and 
determining one or more monitoring targets of all the monitoring targets, the position change of which is greater than a preset threshold, as tracked movable targets as taught by Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As in the method for tracking a movable target of He, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the determining a position change of each monitoring target according to the extracted position data; and 
determining one or more monitoring targets of all the monitoring targets, the position change of which is greater than a preset threshold, as tracked movable targets as taught by Chen with the predictable result “to distinguish radar targets at different distances” as needed in He (paragraph [0037]).
Neither Chen nor He teach lateral position data.
Yamada teaches extracting lateral position data (Yamada paragraph [0007]: “The own vehicle uses the appropriate target lateral position selection means output as the target lateral position”).
Since extracting lateral position is a key factor in the success of the method for tracking a movable target. As discussed by Yamada, the radar target tracking “uses appropriate target lateral position”. This practice is well known in the radar art and would follow in extracting “difference between the position coordinates of the compared images”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform extracting lateral position data  and to incorporate it into the method for tracking a movable target taught in combination by He and Chen since there are a finite number of identified, predictable potential solutions (i.e., extracting vertical position, and extracting lateral position) to the recognized need of target positioning and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 2, He, Chen and Yamada teach claimed invention as shown above for the claim 1. He further teaches the determining a position change of each radar monitoring target according to the extracted lateral position data comprises: performing frequency domain transformation on the extracted position data (He paragraph [0085]: “The power spectrum of the corresponding signal can be obtained by FFT operation, and the radial distance R0 of the target from the radar can be measured by calculating the position of the power spectrum”); and 
determining an average value of position changes of each radar monitoring target in a preset frequency band after the frequency domain transformation (Paragraph [0097]: “In the actual difference frequency signal processing, the time domain signal is the N-point discrete digital signal sampled by the frequency fs, and the frequency domain signal is the discrete distance spectrum obtained by FFT operation. The frequency sampling interval is Δω=2πfs/N, and the corresponding distance interval is ΔR”).
Neither Chen nor He teach lateral position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lateral position in the same way as shown for the claim 1.

Regarding claim 3, He, Chen and Yamada teach claimed invention as shown above for the claim 2. He further teaches the determining an average value of position changes of each radar monitoring target in a preset frequency band after the frequency domain transformation comprises: determining an average value of position changes of each radar monitoring target in multiple preset frequency bands after the frequency domain transformation (He paragraph [0005]: “Millimeter-wave radar usually transmits and receives broadband signals, extracts information from the target echo signal through a certain signal processing method, and uses this information to judge the differences between different targets, thereby identifying the target of interest”; paragraph [0014]: “The digital signal processor is used to receive the digital beat frequency signal transmitted by the digital signal acquisition unit, and perform fast Fourier transform (FFT) to obtain the power spectrum of the beat frequency signal, and obtain the radar target according to the position of the power spectrum of the beat frequency signal radial distance”).
Neither Chen nor He teach lateral position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lateral position in the same way as shown for the claim 1.

Regarding claim 4, He, Chen and Yamada teach claimed invention as shown above for the claim 3. He further teaches the determining a position change of each radar monitoring target according to the extracted position data comprises: performing time domain filtering on the extracted position data (He paragraph [0043]: “It should be noted that the transmitter 101 is used to generate a continuous high-frequency signal, and its frequency changes according to the law of the modulation waveform in time, so that the echo signal formed by the radar target and the signal directly coupled by the transmitter 101 are added to the signal. within the mixer 1022 of the receiver 102. During the time during which the radio wave propagates to the radar target and returns to the receiving antenna, the frequency of the transmitted signal (i.e., the local oscillator signal) of the transmitter 101 changes compared with the frequency of the echo signal, so the frequency of the frequency of the mixer 1022 changes. A difference frequency signal will appear at the output”; paragraph [0045]: “The digital signal acquisition unit 103, connected with the receiver 102, is used to receive the analog beat frequency signal output by the receiver 102 in real time, convert it into a digital signal, and then transmit it to the digital signal processor 104 in real time”; paragraph [0047]: “The signal receiving subunit 1031 is connected to the receiver 102, and is used to receive the analog beat frequency signal output by the receiver 102 in real time”. One skilled in the art would appreciate that the cited portion essentially describes time domain filtering-Examiner’s note); and 
determining an average value of position changes of each radar monitoring target within a preset time period after the time domain filtering (He paragraph [0056]: “It should be noted that the present invention uses a filter amplifier to amplify and filter the beat frequency signal, determine the sampling frequency and the number of sampling points according to the sampling theorem, and obtain from the FFT transformation formula that the beat frequency signal is a linear frequency modulation signal, and its frequency is related to the time delay. Therefore, the distance R0 of the radar target can be calculated by measuring the beat frequency signal. Through the FFT operation, the power spectrum of the corresponding beat frequency signal can be obtained by using the periodogram method power spectrum estimation”; paragraph [0057]: “The following describes the specific process of determining the sampling frequency and the number of sampling points according to the sampling”).
Neither Chen nor He teach lateral position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lateral position in the same way as shown for the claim 1.

Regarding claim 9, He, Chen and Yamada teach claimed invention as shown above for the claim 1. He further teaches a non-transitory machine-readable storage medium, the machine- readable storage medium storing instructions used for enabling a machine to perform the method for tracking the movable target according to Claim 1 (He paragraph [0103]: “In the present invention, the digital signal processor DSP 104 is connected with an external computer, and the host computer is used to display the power spectrum of the difference frequency signal. The communication between the external computer and the digital signal processor DSP104 adopts the peripheral component interconnection standard (Peripheral Component Interconnection, PCI) bus mode” general purpose external computer anticipates machine readable non-transitory storage medium - Examiner’s note).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boesch et al. (WIPO PCT Application Publication) teaches a system for magnetic detection;
Agassi et al. (Chinese Patent Document Publication CN-103229071-A) teaches a system for small space positioning;
Hu et al. (Chinese Patent Document Publication CN-105866779-A) teaches a wearable obstacle avoidance device and an obstacle avoidance method based on a binocular camera and a millimeter wave radar.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648